BROWN, J.,
(dissenting.)
If the court is to be understood as holding that public authorities engaged in a lawful public improvement may not, as to such details as are here involved, in the exercise of a sound judgment, in good faith and without fraud or collusion, change and modify the terms and provisions of the contract under which the work is *56to be performed from the specifications and conditions made part of the proposal and invitations to bidders, I dissent. That whatever changes and modifications were made in the terms of the contract here under consideration were not the result of fraud or collusion the court expressly states, yet holds that the authorities had no power to make them. This strips the officers of all discretion in such matters, is too strict an application of legal principles, and wholly unnecessary for the protection of the public. Of course an agreement between the authorities and the successful bidder before the bid is presented, to the effect that particular changes will be subsequently made, would prevent fair competition and amount to a fraud which would vitiate the contract, but there was no such agreement in this case.